NO. 07-03-0148-CR

                                      IN THE COURT OF APPEALS

                             FOR THE SEVENTH DISTRICT OF TEXAS

                                                AT AMARILLO

                                                    PANEL E

                                         MARCH 23, 2004
                                 ______________________________

                                             TONY G. BAILEY,

                                                                                 Appellant

                                                         v.

                                         THE STATE OF TEXAS,

                                                            Appellee
                              _________________________________

                FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 2002-439,301; HON. BRADLEY UNDERWOOD, PRESIDING
                          _______________________________

Before QUINN and REAVIS, JJ., and BOYD, S.J.1

         Appellant, Tony G. Bailey, appeals his convictions for possessing, with intent to

deliver, a controlled substance (methamphetamine) and manufacturing a controlled

substance. His sole issue on appeal involves whether he voluntarily consented to a

second search of his house. As a result of that search, the contraband in question was

found. So too was it later admitted into evidence at trial prior to appellant attempting to

suppress its admission. We affirm the judgment of the trial court.



         1
          John T. B oyd, C hief Justice (R et.), Se venth Court o f Appea ls, sitting by assignm ent. T EX . G O V ’T
C ODE A N N . §75.002 (a)(1 ) (Vernon 199 8).
       The record illustrates that when the police arrived at appellant’s home they did so

with the intent to search for an individual named Roberts. Appellant invited the police in

and permitted them to look for Roberts. After discovering various items of contraband, the

police testified that they asked for and received additional consent to conduct an additional

search for drugs and drug-making paraphernalia. On appeal, appellant contends that the

contraband found should have been suppressed because the second purported instance

of consent was coerced. However, this reason for suppressing the evidence was never

mentioned below. Indeed, appellant denied, at trial, that he even consented to the second

search of his abode. Having denied that he even consented to a second search, he could

have hardly argued that his consent to the second search was coerced. So, because the

ground underlying his claim on appeal does not match that uttered at trial, it was not

preserved for review. See Johnson v. State, 651 S.W.2d 303, 311 (Tex. App.--San

Antonio 1983, no pet.) (holding that the appellant was precluded from seeking review of

the voluntariness of his girlfriend’s consent to search when his objection at trial was that

the police failed to obtain permission from him to search).

       Accordingly, we affirm the judgment of the trial court.



                                                  Brian Quinn
                                                    Justice

Do not publish.




                                             2